Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-9, and 13-15 are pending as of the reply and amendments filed on 9/6/22. Claims 2 and 10-12 have been canceled. 
In the response filed on 9/6/22, Applicants have asserted claims 7 and 13 have been incorrectly withdrawn from previous examination, as contrary to the examiner’s previous submission, the elected species, tirabrutinib, is encompassed by these claims. Upon further consideration, the examiner agrees, and claims 7 and 13 are included for examination in this action. 
Applicants have asserted the examiner has failed to previously acknowledge the claim for foreign priority or receipt of the foreign priority document in the previous office action. The examiner respectfully disagrees, as the section on p. 2 of the office action mailed on 6/6/22, titled “Priority”, clearly acknowledges Applicants’ claim for foreign priority, as well as receipt of a certified copy of the foreign priority application.
The previous rejection of claims 8-9 under 35 USC 112(b) is withdrawn in consideration of the amendment to claim 1, which now recites a compound having Btk inhibitory activity. 
Claims 1-4, 8, and 9 were previously rejected under 35 USC 103 as being unpatentable over Lannutti, WO 2017025814. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have noted the previous office action asserts Lannutti mentions a Btk inhibitor can be used for treating diseases such as ANCA-associated vasculitis (para [0078], [0374]), however, these descriptions are brief and non-substantive. Applicants have further submitted even taking into consideration the examples beginning from para [0393], Lannutti doesn’t substantially disclose or suggest, nor does it present any experimental results demonstrating a Btk inhibitor is actually effective for use in the treatment of any of the specific diseases.
Applicants’ argument the description in Lannutti regarding treatment ANCA-associated vasculitis is brief and non-substantive is not persuasive; there is nothing under 35 USC 103 that requires a teaching in the prior art to be lengthy and extensive. Para [0078], [0374] of Lannutti clearly teaches administering a dose of a Btk inhibitor compound to treat various autoimmune diseases, including ANCA-associated vasculitis. There is nothing in Lannutti that discourages or teaches against treatment of this condition with a Btk inhibitor. Applicants’ argument Lannutti doesn’t present any experimental results demonstrating a Btk inhibitor is actually effective for treatment of any of the diseases is not persuasive, because again, such a showing is not required under 35 USC 103. If Applicants are suggesting Lannutti is not sufficiently enabled, there is no evidence that this is the case. Additionally, a prior art reference is presumed to be operable and enabling; see MPEP 2121(I). 

Applicants have argued in order to expedite prosecution, claim 1 as amended specifies the autoimmune disease is ANCA-related angiitis. Applicants have submitted para [0073] of Lannutti discloses Btk inhibitors have activity to inhibit Btk re-synthesis, and that Btk inhibitors reduce BCR signaling [0374]). Applicants have submitted it is to be understood from para [0073], [0374] of Lannutti that Btk inhibitors are effective in the treatment of autoimmune diseass via four mechanisms of action: (i) inhibition of Btk resynthesis; (ii) inhibition of inappropriate production of autoimmune antibodies; (iii) inhibition of pro-inflammatory cytokine release; and (iv) inhibition of activation of immune cells, including inflammatory T cells. Applicants have argued treatment of ANCA-related vasculitis as recited in amended claim 1 is due to inhibition of the formation of neutrophil extracellular traps (NETs) using a Btk inhibitor, which is clearly different from the four mechanisms of action mentioned in Lannutti, as the mechanisms discussed in Lannutti are all related to B cells and have no relation to NETs formation.
Applicants’ arguments are not found persuasive, because Applicants’ claims 1, 3-5, and 7-9 are not directed to a mechanism of action, but rather to a method of treating a disease, ANCA-associated angiitis, by administering a Btk inhibitor. As discussed previously, Lannutti includes ANCA-associated vasculitis as a condition to be treated by administering a Btk inhibitor. 

Applicants have further argued even if Lannutti briefly suggests Btk inhibitors may be used to treat ANCA-associated vasculitis via the four mechanisms of action, one skilled in the art would not have had any reason to believe Btk inhibitors would have an inhibitory effect on formation of NETs, or that Btk inhibitors are therefore effective in the treatment of ANCA-associated vasculitis via inhibition of NETs formation. Applicants have further argued the rejection is based only on impermissible hindsight.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, as discussed previously, Applicants’ argument that one skilled in the art would not have had any reason to believe from Lannutti that Btk inhibitors could inhibit NET formation, or treat ANCA-associated vasculitis via NET formation inhibition is not found persuasive, because these are not limitations recited in the claims rejected over Lannutti. The 103 rejection over Lannutti was proper and is maintained. This rejection will be reiterated, with modification to include claim 7, which was previously withdrawn.

Claim 5 was previously rejected under 35 USC 103 as being unpatentable over Lannutti in view of Jennette. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have submitted claim 5 is patentable at least due to its dependency on claim 1, which Applicants submit is patentable for at least the previously disclosed reasons. Applicants have further argued Jennette explains pathological conditions of ANCA-associated vasculitis, but doesn’t teach or suggest, or present any experimental results demonstrating a Btk inhibitor is effective for use in treating any of the diseases recited in original claim 1, or treatment of ANCA-related angiitis, as recited in amended claim 1. 
Applicants’ arguments are not found persuasive. Jennette was not cited for teaching treatment of ANCA-associated angiitis by administering a Btk inhibitor; rather, this limitation was met by the teachings of the primary cited reference, Lannutti. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The 103 rejection of claim 5 as being unpatentable over Lannutti, in view of Jennette is maintained for reasons of record. 

Claims 6, 14, and 15 were previously rejected under 35 USC 103 as being unpatentable over Jennette in view of Lannutti. Applicants’ reasons for traversal are summarized and addressed below.
Applicants have submitted the examiner has argued Jennette discloses the embodiments as claimed, with the exception of teaching administering a Btk inhibitor, and that the examiner relies on Lannutti for this teaching. Applicants have asserted that the examiner in particular argued it would have been obvious that Btk inhibitors are effective for inhibiting NETs formation, since ANCA-angiitis is known to be caused by NETs formation. Applicants have argued they respectfully submit the claimed embodiments would not have been obvious over the combination of Jennette and Lannutti, because Lannutti only discloses mechanisms of action which are related to B cells, which have no relation to NETs formation. 
Applicants’ arguments are not found persuasive. The rejection was based on obviousness, not anticipation, and attacking references individually when the rejection was based on a combination of references is not sufficient to establish non-obviousness. As discussed previously, Lannutti teaches administering a Btk inhibitor for treating an autoimmune disease, including ANCA-associated vasculitis, and Jennette teaches MPO-ANCA and PR3-ANCA IgG can activate primed neutrophils to release NETs, which enhances the autoimmune response. It would have been prima facie obvious to one of ordinary skill in the art, in the absence of evidence to the contrary that by effectively treating ANCA-associated vasculitis by administering a Btk inhibitor as taught by Lannutti, NETs release would have been suppressed or inhibited as a result, since Jennette teaches NETs release occurs as a result of the disease process. The rejection of claims 6, 14, and 15 under 103 over Lannutti in view of Jennette was proper. This rejection will be reiterated, with slight modification to include previously withdrawn claim 13. 

The previous nonstatutory double patenting rejections over claims 1-5 of USP 9879013; claim 1 of USP 9926322; over claim 1 of USP 10370377; and over claims 1-2 of USP 9896453 in view of Kuhn are withdrawn in consideration of the amended claims.

Claims 1-5 were previously rejected for nonstatutory double patenting over claims 1-16 of USP 10314844 in view of Lannutti and Jennette. Applicants’ reasons for traversal are summarized and addressed below.
Applicants submit this rejection is improper for similar reasons as discussed above in the 103 rejection based on Lannutti and/or Jennette, in that the cited art only discloses a Btk inhibitor can be used to treat diseases mediated by B-cell related mechanisms of action. Applicants have maintained the cited art doesn’t disclose or suggest a Btk inhibitor can be used to treat a disease which is mediated by a mechanism of action relating to formation of NETs. 

Applicants’ arguments are not persuasive. Notably, claims 1 and 3-5 don’t recite a mechanism of action relating to NETs formation; these claims are only drawn to treating ANCA-associated angiitis comprising administering a Btk inhibitor. The claims of USP 10314844 are drawn to treating autoimmune diseases by administering a Btk inhibitor, and although the patented claims don’t recite ANCA-associated vasculitis, Lannutti teaches Btk inhibitors can be used for treating autoimmune diseases such as ANCA-associated vasculitis. Thus, the method claimed in the current application and the patented claims would have been prima facie obvious in view of Lannutti. For these reasons, the claims of the current application and the claimed process of USP 10314844 are obvious variants of each other and are not patentably distinct. This rejection will be reiterated, with modification to include previously withdrawn claim 13. 
As previously withdrawn claims 7 and 13 were withdrawn in error, and were not previously rejected, this action is non-final. 
Claims 1, 3-9, and 13-15 were examined with respect to the previously elected species, tirabrutinib, and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannutti et. al., WO 2017025814 A1 (publ. 2/16/2017, of record). 
The claims are drawn to a method for treating the elected autoimmune disease, ANCA-related angiitis (ANCA related vasculitis) comprising administering an effective amount of the elected Btk inhibitor, tirabrutinib, to a mammal in need thereof
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Lannutti teaches methods of using Bruton’s tyrosine kinase (BTK) inhibitors for treating cancer, inflammation, immune disorders, and autoimmune disorders (Title & abstract; para [002]). Lannutti teaches a specific embodiment of treating an autoimmune disease in a subject comprising administering a Btk inhibitor from once to three times daily, wherein the autoimmune disease includes ANCA-associated vasculitis, granulomatosis with microscopic polyangiitis, and Wegener’s granulomatosis (para [0078], [00374]). In another limited embodiment, Lannutti teaches treatment a disorder in a human subject comprising administering a Btk inhibitor, with the elected species, shown below, included within a group of nine Btk inhibitors (para [0061], [0063]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Lannutti teaches targeting Btk in a variety of tissues, including neutrophils (para [0028], [0052]; pp. 212-213, claim 9). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims to have treated a mammal subject in need of treatment for ANCA related angiitis (ANCA related vasculitis), including microscopic polyangiitis and Wegener’s granulomatosis, as well as pemphigus, pemphigoid, or cutaneous lupus erythematosus comprising administering a therapeutically effective amount of the elected Btk inhibitor, tirabrutinib, in consideration of Lannutti. Lannutti teaches administering therapeutically effective amounts of a Btk inhibitor for treating inflammatory or autoimmune diseases, and further teaches ANCA related vasculitis, including microscopic polyangiitis and Wegener’s granulomatosis, as well as pemphigus, pemphigoid, or cutaneous lupus erythematosus as diseases to be treated. Furthermore, Lannutti exemplifies tirabrutinib as a Btk inhibitor for treatment. As such, one of ordinary skill in the art would have arrived at the instantly claimed method of treatment before the effective filing date of the instant claims, and have had a reasonable expectation of success. 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannutti et. al., WO 2017025814 A1 (publ. 2/16/2017) as applied to claims 1, 3-4 and 7-9 above, and further in view of Jennette et. al., Clin. J. Amer. Soc. Nephrol., vol. 12, pp. 1-12, publ. 8/25/2017, of record.
Claim 5 is drawn to the method of claim 1, wherein the ANCA related angiitis is an MPO-ANCA positive and/or PR3-ANCA positive ANCA related angiitis.
Lannutti teaches administering a Btk inhibitor such as the elected species, tirabrutinib, for treating ANCA related vasculitis, but treatment of an MPO-ANCA positive and/or PR3-ANCA positive ANCA related angiitis is not explicitly taught.
Jennette teaches ANCA vasculitis as an autoimmune disease that produces ANCA specific for myeloperoxidase (MPO-ANCA) or proteinase 3 (PR3-ANCA) (Abstract; p. 1, 2nd para). Jennette teaches ANCA associated vasculitis is further categorized as microscopic polyangiitis, granulomatosis with polyangiitis, eosinophilic granulomatosis with polyangiitis, or renal limited vasculitis based on pathologic and clinical characteristics (p. 1, 2nd para; p. 2, Table 1). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a subject in need thereof for an MPO-ANCA positive and/or PR3-ANCA positive ANCA-related angiitis comprising administering a therapeutically effective amount of the elected Btk inhibitor, tirabrutinib, in consideration of Lannutti and Jennette. Lannuttis teaches treatment of autoimmune diseases in a mammal such as ANCA-associated vasculitis comprising administering a Btk inhibitor, of which the elected Btk inhibitor is exemplified, while Jennette teaches ANCA-associated vasculitis to be classified as MPO-ANCA and/or PR3-ANCA positive. As ANCA associated vasculitis is taught to be categorized as MPO-ANCA and/or PR3-ANCA positive, it would have been prima facie obvious to have administered an effective amount of tirabrutinib to a human subject having MPO-ANCA and/or PR3-ANCA positive ANCA-associated angiitis, and have had a reasonable expectation of success. 


Claim(s) 6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennette et. al., Clin. J. Amer. Soc. Nephrol., vol. 12, pp. 1-12, publ. 8/25/2017, in view of Lannutti et. al., WO 2017025814 A1 (publ. 2/16/2017).
The claims are drawn to a method for inhibition the formation of neutrophil extracellular traps (NETs) comprising administering an effective amount of the elected Btk inhibitor, tirabrutinib, to a patient in need thereof
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Jennette teaches ANCA vasculitis as an autoimmune disease that produces ANCA that is specific for myeloperoxidase (MPO-ANCA) or proteinase 3 (PR3-ANCA) (Abstract; p. 1, 2nd para). Jennette teaches ANCA associated vasculitis is further categorized as microscopic polyangiitis, granulomatosis with polyangiitis, eosinophilic granulomatosis with polyangiitis, or renal limited vasculitis based on pathologic and clinical characteristics (p. 1, 2nd para; p. 2, Table 1). Jennette further teaches both MPO-ANCA and PR3-ANCA IgG can activate primed neutrophils resulting in the release of oxygen radicals, degranulation, release of lytic and proinflammatory enzymes, and release of neutrophil extracellular traps (NETs), which can induce tissue injury and enhance the autoimmune response (p. 6, right col., 2nd para; p. 7, Fig. 4; p. 8, left col., 3rd para). 
Jennette doesn’t teach or suggest administering a Btk inhibitor. 
Lannutti teaches methods of using Bruton’s tyrosine kinase (BTK) inhibitors for treating cancer, inflammation, immune disorders, and autoimmune disorders (Title & abstract; para [002]). Lannutti teaches a specific embodiment of treating an autoimmune disease in a subject comprising administering a Btk inhibitor from once to three times daily, wherein the autoimmune disease includes ANCA-associated vasculitis, granulomatosis with microscopic polyangiitis, and Wegener’s granulomatosis (para [078], [00374]). In another limited embodiment, Lannutti teaches treatment a disorder in a human subject comprising administering a Btk inhibitor, with the elected species, shown below, included within a group of nine Btk inhibitors (para [0061], [0063]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Lannutti teaches targeting Btk in a variety of tissues, including neutrophils (para [0028], [0052]; pp. 212-213, claim 9). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant claims to have treated a mammal subject in need of treatment for ANCA related angiitis, including microscopic polyangiitis and Wegener’s granulomatosis, comprising administering a therapeutically effective amount of the elected Btk inhibitor, tirabrutinib, in consideration of Lannutti. Lannutti teaches administering therapeutically effective amounts of a Btk inhibitor for treating inflammatory or autoimmune diseases, and further teaches ANCA related angiitis or ANCA related vasculitis, including microscopic polyangiitis and Wegener’s granulomatosis as diseases to be treated. Furthermore, Lannutti exemplifies tirabrutinib as a Btk inhibitor for treatment. As such, one of ordinary skill in the art would have arrived at the instantly claimed method of treatment before the effective filing date of the instant claims, and have had a reasonable expectation of success. Jennette teaches both MPO-ANCA and PR3-ANCA IgG can activate release of neutrophil extracellular traps, which can induce tissue injury and enhance the autoimmune response; therefore, it would have been prima facie obvious to have treated MPO-ANCA or PR3-ANCA positive ANCA-associated vasculitis by administering the Btk inhibitor, tirabrutinib, since ANCA associated angiitis is categorized as being MPO-ANCA or PR3-ANCA positive. Furthermore, it would have been prima facie obvious that by effectively treating MPO-ANCA positive and/or PR3-ANCA positive ANCA-associated vasculitis by administering tirabrutinib, the release of NETs would have been suppressed or inhibited as a result, since this is a characteristics of the disease process. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10314844 B2 in view of Lannutti et. al., WO 2017025814 A1 (publ. 2/16/2017), and Jennette et. al., Clin. J. Amer. Soc. Nephrol., vol. 12, pp. 1-12, publ. 8/25/2017. The instant claims are drawn to a method for treating an autoimmune disease, such as ANCA-related angiitis (ANCA related vasculitis) comprising administering an effective amount of a Btk active compound, to a mammal in need thereof. The claims of US ‘844 are drawn to a compound of formula (I), shown below, and a method of treating an autoimmune disease comprising administering to a human in need thereof a compound of formula (I): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The disclosure of US ‘844 defines the compounds as Btk inhibitors (abstract). The instant claims and the claims of US ‘844 overlap in scope in that both sets of claims encompass treatment with Btk inhibitors. Although the instant claims recite treatment of ANCA associated angiitis (vasculitis), which is not explicitly recited by the claims of US ‘844, the claims of US ‘844 do broadly recite treatment of autoimmune diseases, and ANCA associated angiitis is an autoimmune disease, as taught by Lannutti. Lannutti teaches methods of using Bruton’s tyrosine kinase (BTK) inhibitors for treating cancer, inflammation, immune disorders, and autoimmune disorders (Title & abstract; para [002]). Lannutti teaches a specific embodiment of treating an autoimmune disease in a subject comprising administering a Btk inhibitor from once to three times daily, wherein the autoimmune disease includes ANCA-associated vasculitis, granulomatosis with microscopic polyangiitis, and Wegener’s granulomatosis (para [078], [00374]). Therefore, as the claimed method of US ‘844 recites treating an autoimmune disease, and ANCA associated vasculitis is an autoimmune disease, it would have been prima facie obvious to have applied the method claimed in US ‘844 to treat ANCA associated angiitis or vasculitis. Jennette teaches ANCA vasculitis as an autoimmune disease that produces ANCA that is specific for myeloperoxidase (MPO-ANCA) or proteinase 3 (PR3-ANCA) (Abstract; p. 1, 2nd para). Jennette teaches ANCA associated vasculitis is categorized as microscopic polyangiitis, granulomatosis with polyangiitis, eosinophilic granulomatosis with polyangiitis, or renal limited vasculitis based on pathologic and clinical characteristics (p. 1, 2nd para; p. 2, Table 1). As such, it would have been prima facie obvious to have applied the method claimed in US ‘844 to treat MPO-ANCA positive and/or PR3-ANCA positive ANCA-associated angiitis as recited by instant claim 5, in view of the combined teachings of Lannutti and Jennette. The compounds claimed in US ‘844 are not patentably distinct from the instantly claimed method since the compounds present in the claims of US ‘844 (Btk inhibitors) are required to practice the instantly claimed method. The instant claims and claims of US ‘844 are therefore not patentably distinct. 

Conclusion
Claims 1, 3-9, and 13-15 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627